DETAILED ACTION
This action is responsive to the application filed on 05/09/2019. Claims 1-25 are pending in the case. Claims 1, 10, 19, 22, 23 and 24 are independent.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 23 is objected to because of the following informalities:
Claim 23 recites, “wherein one of at least one of the two entities is indicated to have a dependent relationship with the other of the at least two entities,” (emphasis added). This appears to be an inadvertent typographical error, and would appear to have either been intended to recite, “wherein one of the two entities is indicated to have a dependent relationship with the other of the at least two entities,” (emphasis added) and “wherein at least one of the two entities is indicated to have a dependent relationship with the other of the at least two entities,” (emphasis added). For .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 10, 22 and 23 each recite, “at least one user interface control that when selected, causes the interface to…” (emphasis added). There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner assumes the limitation to read, “at least one user interface control that when selected, causes an interface to…”. Claims 2 and 11 also recite, “the interface”, and are assumed to refer to the “interface” recited in Independent Claims 1 and 10 for examination purposes.

Claims 2 and 11 recite, “display a plurality of layers overlayed within the display” (emphasis added). There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner assumes the limitation to read, ““display a plurality of layers overlayed within a display”.

Claims 3 and 12 are dependent on Claims 1 and 10, respectively, and recite, “wherein the plurality of layers are selectively displayed within the display” (emphasis added). There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner assumes the limitation to read, wherein a plurality of layers are selectively displayed within a display”. Claims 6 and 15 also recite, “the display” and are assumed to refer to the “display” recited in Claims 3 and 12, respectively, for examination purposes.

Claims 9 and 18 recite, “wherein the plurality of dimensions includes at least one of a group comprising:…”, which is a Markush grouping requiring a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), and is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. (See MPEP 2173.05(h))

 Claims 2-9 and 11-18 are dependents of Claims 1 and 10, respectively and contain all the features of their independent claim, but fail to resolve the deficiencies of Claims 1 and 10; therefore they are rejected for the same reasons as above. 

Claim 19 recites, “representing, within a display of the management system, the plurality of discovered…” and “representing, within a display of the management system, a group of connections…”. It is unclear if the two recited displays are intended to be the same or different. For examination purposes, Examiner assumes the latter limitation to read, ‘representing, within the display of the management system, a group of connections”. Claims 20 and 21 also recite “the display”, and are interpreted to refer to the singular display of claim 19, for examination purposes.

Claims 20-21 are dependents of Claim 19, respectively and contain all the features of their independent claim, but fail to resolve the deficiencies of Claim 19; therefore they are rejected for the same reasons as above.

Claim 24 recites, “at least one user interface control that when selected, causes the management system to perform a management action on the selected subset of the plurality of discovered computing entities” (emphasis added). There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner assumes the limitation to read, “at least one user interface control that when selected, causes the management system to perform a management action on a selected subset of the plurality of discovered computing entities”.

Claim 25 recites, “wherein the management action is at least one of a group comprising…”, which is a Markush grouping requiring a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially 

Also, Claim 25 is a dependent of Claim 24 and contains all the features of the independent claim, but fail to resolve the deficiencies of Claim 25; therefore it is rejected for the same reasons as above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Claims 1, 22, 23 and 24 are directed to “An entity management system” comprising “a discovery engine”, “a mapping component” and “at least one user interface control”, which appear to be software elements/modules. Therefore, the claim fails to define any structure or hardware, and the recited "system" is computer software per se which is not a process, machine, manufacture or composition of matter as defined by 35 U.S.C. 101, i.e. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77 (See also MPEP 2106 I.).

Claims 2-9 and 25 are dependents of Claims 1 and 24, respectively and contain all the features of their independent claim, but fail to resolve the deficiencies of Claims 1 and 24; therefore they are rejected for the same reasons as above.

Claim 10 is directed to “A non-volatile computer-readable medium encoded with instructions for execution on a computer system, the instructions when executed, provide an entity management system comprising:” “a discovery engine”, “a mapping component” and “at least one user interface control”.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. While the claim recites, “non-volatile” this does not remove the medium being a computer readable medium that can be a compact disc or a carrier wave (See MPEP 2106.03 II.)  Therefore, the claims are rejected as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.

Furthermore, the medium appears to provide a system that includes only software elements/modules. Therefore, the claim fails to define any structure or hardware, and the recited "system" is computer software per se which is not a process, machine, manufacture or composition of matter as defined by 35 U.S.C. 101, i.e. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77 (See also MPEP 2106 I.).

Claims 11-18 are dependents of Claim 10 and contain all the features of their independent claim, but fail to resolve the deficiencies of Claim 10; therefore they are rejected for the same reasons as above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 Claims 1-8, 10-17, 19-21 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swan (US 20090290513 A1), hereinafter Sawn.

Regarding Claim 1, Swan teaches:
An entity management system comprising: (See FIG.s 1-3)

a mapping component adapted to (the mapping module 110 is configured to map components in the network [0020])
represent the plurality of discovered computing entities and associated connections in a plurality of dimensions in a graphical map; and (once network nodes are discovered, the mapping module 110 may compile the information into a cohesive, easy-to-view network topology map with node icons and colored lines representing network connectivity speed on a user interface [0026] By performing multi-level discovery, the mapping module 110 leverages multiple discovery methods to provide an integrated OSI Layer-2 and Layer-3 topology map [0032] automated representation of topology at levels [0039])
at least one user interface control that when selected, (topology data display unit 120 is adapted to receive user preferences from a use input/output device (I/O) 140, and then use these preferences to filter and display the desired topology information, typically also through the user I/O device 140 [0042])
causes the interface to display at a group of connections in at least one of the least one of the plurality of dimensions. (filtering information/preferences are then received from user… the selection criteria received and processed may specify attributes such as group membership status [0045] Specific topology objects 410 satisfying the selection criteria in step 330 are then identified in step 340. The identified 

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Swan teaches
wherein the interface is adapted to display a plurality of layers overlayed within the display. (The user may then view the filtered topology mapping and repeat the process to either request further limitations, thereby further filtering the topology mapping, or relaxing the requested requirements in step 330 to expand the number of topology objects included in the topology mapping [0046] By performing multi-level discovery, the mapping module 110 leverages multiple discovery methods to provide an integrated OSI Layer-2 and Layer-3 topology map [0032] automated representation of topology at levels [0039])

Regarding Claim 3, the rejection of Claim 1 is incorporated.
Swan teaches
wherein the plurality of layers are selectively displayed within the display. (The user may then view the filtered topology mapping and repeat the process to either request further limitations, thereby further filtering the topology mapping, or relaxing the requested requirements in step 330 to expand the number of topology objects included in the topology mapping [0046] By performing multi-level discovery, the mapping module 110 leverages multiple discovery methods to provide an integrated OSI Layer-2 and Layer-3 topology map [0032] automated representation of topology at levels [0039])
Regarding Claim 4, the rejection of Claim 3 is incorporated.
Swan teaches
wherein the at least one user interface control is adapted to cause at least one of the plurality of layers to be displayed. (The user may then view the filtered topology mapping and repeat the process to either request further limitations, thereby further filtering the topology mapping, or relaxing the requested requirements in step 330 to expand the number of topology objects included in the topology mapping [0046] By performing multi-level discovery, the mapping module 110 leverages multiple discovery methods to provide an integrated OSI Layer-2 and Layer-3 topology map [0032] automated representation of topology at levels [0039])

Regarding Claim 5, the rejection of Claim 4 is incorporated.
Swan teaches
wherein each of the plurality of layers includes respective connectivity information corresponding to connectivity within a respective one of the plurality of dimensions. (the mapping module 110 leverages multiple discovery methods to provide an integrated OSI Layer-2 and Layer-3 topology map [0032] By performing multi-level discovery, the mapping module 110 leverages multiple discovery methods to provide an integrated OSI Layer-2 and Layer-3 topology map [0032] automated representation of topology at levels [0039] accurately diagram port connectivity for all network devices, resulting in a complete map that illustrates all nodes connected directly to a managed switch with the port information displayed adjacent to the node [0026], Switch port connection [0038])
Regarding Claim 6, the rejection of Claim 5 is incorporated.
Swan teaches
wherein the each of the plurality of layers are shown as a series of overlays within the display. (The user may then view the filtered topology mapping and repeat the process to either request further limitations, thereby further filtering the topology mapping, or relaxing the requested requirements in step 330 to expand the number of topology objects included in the topology mapping [0046] By performing multi-level discovery, the mapping module 110 leverages multiple discovery methods to provide an integrated OSI Layer-2 and Layer-3 topology map [0032] automated representation of topology at levels [0039])

Regarding Claim 7, the rejection of Claim 6 is incorporated.
Swan teaches
wherein each overlay includes connection information that identifies connections between the plurality of computer entities within an identified respective one of the plurality of dimensions. (each of a number N of discovered network nodes may define various object attributes of the discovered nodes such as object type 430, SNMP status 440, AD DC status 450, group membership status 460, etc. [0044] accurately diagram port connectivity for all network devices, resulting in a complete map that illustrates all nodes connected directly to a managed switch with the port information displayed adjacent to the node [0026], Switch port connection [0038])

Regarding Claim 8, the rejection of Claim 1 is incorporated.

wherein the plurality of dimensions comprises: (the mapping module 110 leverages multiple discovery methods to provide an integrated OSI Layer-2 and Layer-3 topology map [0032])
a logical connection between the plurality of computer entities; and a virtual connection between the plurality of computer entities. (uppermost sublayer is Logical Link Control (LLC). [0029] Network topology is the study of the arrangement or mapping of the elements (links, nodes, etc.) of a network, especially the physical (real) and logical (virtual) interconnections between nodes [0002])

Regarding Claim 10, Swan teaches
A non-volatile computer-readable medium encoded with instructions for execution on a computer system, the instructions when executed, provide an entity management system comprising: (a computer program on a computer readable medium, where the computer program controls a computer or a processor to perform the various functions [0050])
a discovery engine configured to discover a plurality of computing entities coupled by one or more communication networks; (mapping module 110 automatically discovers everything on the network [0021])
a mapping component adapted to (the mapping module 110 is configured to map components in the network [0020]) 
represent the plurality of discovered computing entities and associated connections in a plurality of dimensions in a graphical map; and (once network nodes 
at least one user interface control that when selected, (topology data display unit 120 is adapted to receive user preferences from a use input/output device (I/O) 140, and then use these preferences to filter and display the desired topology information, typically also through the user I/O device 140 [0042])
causes the interface to display at a group of connections in at least one of the least one of the plurality of dimensions. (filtering information/preferences are then received from user… the selection criteria received and processed may specify attributes such as group membership status [0045] Specific topology objects 410 satisfying the selection criteria in step 330 are then identified in step 340. The identified objects from step 340 can then be presented in the user in step 350, typically in the form of a graphically display [0046])

Regarding Claim 11, the rejection of Claim 10 is incorporated.
Claim 11 is substantially the same as Claim 2 and is therefore rejected under the same rationale as above.

Regarding Claim 12, the rejection of Claim 10 is incorporated.
Claim 12 is substantially the same as Claim 3 and is therefore rejected under the same rationale as above.

Regarding Claim 13, the rejection of Claim 12 is incorporated.
Claim 13 is substantially the same as Claim 4 and is therefore rejected under the same rationale as above.

Regarding Claim 14, the rejection of Claim 13 is incorporated.
Claim 14 is substantially the same as Claim 5 and is therefore rejected under the same rationale as above.

Regarding Claim 15, the rejection of Claim 14 is incorporated.
Claim 15 is substantially the same as Claim 6 and is therefore rejected under the same rationale as above.

Regarding Claim 16, the rejection of Claim 15 is incorporated.
Claim 16 is substantially the same as Claim 7 and is therefore rejected under the same rationale as above.

Regarding Claim 17, the rejection of Claim 16 is incorporated.
Claim 17 is substantially the same as Claim 8 and is therefore rejected under the same rationale as above.

Regarding Claim 19, Swan teaches
A method comprising: discovering, via a management system, a plurality of computing entities coupled by one or more communication networks; (mapping module 110 automatically discovers everything on the network [0021])
representing, within a display of the management system, the plurality of discovered computing entities and associated connections in a plurality of dimensions in a graphical map; and (once network nodes are discovered, the mapping module 110 may compile the information into a cohesive, easy-to-view network topology map with node icons and colored lines representing network connectivity speed on a user interface [0026] By performing multi-level discovery, the mapping module 110 leverages multiple discovery methods to provide an integrated OSI Layer-2 and Layer-3 topology map [0032] automated representation of topology at levels [0039])
representing, within a display of the management system, a group of connections in at least one of the least one of the plurality of dimensions. (topology data display unit 120 is adapted to receive user preferences from a use input/output device (I/O) 140, and then use these preferences to filter and display the desired topology information, typically also through the user I/O device 140 [0042] filtering information/preferences are then received from user… the selection criteria received and processed may specify attributes such as group membership status [0045] Specific topology objects 410 satisfying the selection criteria in step 330 are then identified in step 340. The identified objects from step 340 can then be presented in the user in step 350, typically in the form of a graphically display [0046])

Regarding Claim 20, the rejection of Claim 19 is incorporated.
Swan teaches
further comprising an act of selectively displaying a plurality of layers overlayed within the display. (The user may then view the filtered topology mapping and repeat the process to either request further limitations, thereby further filtering the topology mapping, or relaxing the requested requirements in step 330 to expand the number of topology objects included in the topology mapping [0046])

Regarding Claim 21, the rejection of Claim 20 is incorporated.
Swan teaches
wherein the plurality of layers are selectively displayed within the display responsive to a user control selection. (topology data display unit 120 is adapted to receive user preferences from a use input/output device (I/O) 140, and then use these preferences to filter and display the desired topology information, typically also through the user I/O device 140 [0042] The user may then view the filtered topology mapping and repeat the process to either request further limitations, thereby further filtering the topology mapping, or relaxing the requested requirements in step 330 to expand the number of topology objects included in the topology mapping [0046] By performing multi-level discovery, the mapping module 110 leverages multiple discovery methods to provide an integrated OSI Layer-2 and Layer-3 topology map [0032] automated representation of topology at levels [0039])

Regarding Claim 24, Swan teaches:

a discovery engine configured to discover a plurality of computing entities coupled by one or more communication networks; (mapping module 110 automatically discovers everything on the network [0021])
a mapping component adapted to (the mapping module 110 is configured to map components in the network [0020])
represent the plurality of discovered computing entities and associated connections in a plurality of dimensions in a graphical map; and (once network nodes are discovered, the mapping module 110 may compile the information into a cohesive, easy-to-view network topology map with node icons and colored lines representing network connectivity speed on a user interface [0026] By performing multi-level discovery, the mapping module 110 leverages multiple discovery methods to provide an integrated OSI Layer-2 and Layer-3 topology map [0032] automated representation of topology at levels [0039])
at least one user interface control that when selected, (topology data display unit 120 is adapted to receive user preferences from a use input/output device (I/O) 140 [0042])
causes the management system to perform a management action on the selected subset of the plurality of discovered computing entities. (Referring to group membership status, this criteria may be defined as needed during topology mapping... the group membership status may indicate whether the discovered node is located in a particular location, performs a particular function, or shares a particular connection with another node [0044])
Regarding Claim 25, the rejection of Claim 24 is incorporated.
Swan teaches
wherein the management action is at least one of a group comprising a monitor action, (The control of the IP SLA or other monitoring configurations and other functions can be performed at various network components [0049])
an application of a credential, (LDAP connections are created (bound) to either (a) the current users LDAP endpoint ("server") or (b) if the user has specified one or more domain credentials, to the LDAP endpoint associated with those credentials [0040])
and a grouping action. (Referring to group membership status, this criteria may
be defined as needed during topology mapping... the group membership status may indicate whether the discovered node is located in a particular location, performs a particular function, or shares a particular connection with another node [0044])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Swan in view of Doshi (US 20070280165 A1), hereinafter Doshi.

Regarding Claim 9, the rejection of Claim 8 is incorporated.
wherein the plurality of dimensions includes at least one of a group comprising: a layer 2 connectivity dimension; (Layer-2 connectivity is determined from any discovered nodes [0024])

a virtual connectivity dimension; and (data is sent and tracked for each defined IP address to determine the device associated with an IP address and the physical and virtual paths used to reach the respective IP address [0023])

Swan may not explicitly disclose
a wireless connectivity dimension.

Doshi teaches
a wireless connectivity dimension. (a geographical map illustrating locations of a plurality of wireless nodes of a mesh network; displaying a hierarchically-arranged filter that shows a hierarchical relation of the plurality of wireless nodes; receives a filter configuration; and displaying in the geographical map a subset of the plurality of wireless nodes based on the filter configuration [Abstract])

Given that Swan teaches other known techniques can be combined with the above-described topology mapping techniques to otherwise interpret the data returned from the various nodes, as need to meaningfully characterized the discovered nodes (Swan [0041]) and that the invention can be embodied in numerous configurations (Swan [0050]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include, in the plurality of dimensions of Swan, a wireless connectivity dimension as taught by Doshi.

One would have been motivated to do so because it facilitates a selective generation of map-based views of various aspects of the mesh network that enables a user to more clearly view selected aspects, elements, portions or relations in the mesh hierarchy (Doshi [0029]).

 Regarding Claim 18, the rejection of Claim 17 is incorporated.
Claim 18 is substantially the same as Claim 9 and is therefore rejected under the same rationale as above.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Swan in view of Karenos et al. (US 20120030572 A1), hereinafter Karenos.

Regarding Claim 22, Swan teaches
An entity management system comprising: (See FIG.s 1-3)
a discovery engine configured to discover a plurality of computing entities coupled by one or more communication networks; (mapping module 110 automatically discovers everything on the network [0021])
a mapping component adapted to (the mapping module 110 is configured to map components in the network [0020])
represent the plurality of discovered computing entities and associated connections in a plurality of dimensions in a graphical map; and (once network nodes are discovered, the mapping module 110 may compile the information into a cohesive, 
at least one user interface control that when selected, (topology data display unit 120 is adapted to receive user preferences from a use input/output device (I/O) 140 [0042])

Swan may not explicitly disclose
causes the interface to perform a zooming operation within the graphical map, wherein the zoom operation operates to select a zoom level with corresponding detail relating to the plurality of discovered computing entities.

Karenos teaches
at least one user interface control that when selected, causes an interface to perform a zooming operation within a graphical map, wherein the zoom operation operates to select a zoom level with corresponding detail relating to a plurality of discovered computing entities. See FIG.s 6 and 7, The user can mouse over nodes, links and topics, or zoom in to get all the details [0053] as the user zooms in, more details will be revealed [0055])



One would have been motivated to do so to help the user explore the geographic layout (Karenos [0054]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Swan in view of Li et al. (US 20170118104 A1), hereinafter Li.

Regarding Claim 23, Swan teaches
An entity management system comprising: (See FIG.s 1-3)
a discovery engine configured to discover a plurality of computing entities coupled by one or more communication networks; (mapping module 110 automatically discovers everything on the network [0021])
a mapping component adapted to (the mapping module 110 is configured to map components in the network [0020])

at least one user interface control that when selected, (topology data display unit 120 is adapted to receive user preferences from a use input/output device (I/O) 140 [0042])

Swan may not explicitly disclose
causes the interface to create a dependency between at least two entities, wherein one of at least one of the two entities is indicated to have a dependent relationship with the other of the at least two entities, and wherein the dependency relationship is indicated as a connection within the display.

Li teaches
at least one user interface control that when selected, causes an interface to create a dependency between at least two entities, wherein one of at least one of the two entities is indicated to have a dependent relationship with the other of the at least two entities, and wherein the dependency relationship is indicated as a connection 

Given that Swan teaches other known techniques can be combined with the above-described topology mapping techniques to otherwise interpret the data returned from the various nodes, as need to meaningfully characterized the discovered nodes (Swan [0041]), that the invention can be embodied in numerous configurations (Swan [0050]) and referring to group membership status, this criteria may be defined as needed during topology mapping... the group membership status may indicate whether the discovered node is located in a particular location, performs a particular function, or shares a particular connection with another node (Swan [0044]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the group membership of Swan to include causes the interface to create a dependency between at least two entities, wherein one of at least one of the two entities is indicated to have a dependent relationship with the other of the at least two entities, and wherein the dependency relationship is indicated as a connection within the display, as taught by Li.

One would have been motivated to do so to provide an efficient method to implement manual configuration (Li [0049]).
Conclusion
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179